                           Case 5:20-cv-04599-SVK Document 9 Filed 08/03/20 Page 1 of 2



                    1   COOLEY LLP
                        MATTHEW D. BROWN (196972)
                    2   (brownmd@cooley.com)
                        BETHANY C. LOBO (248109)
                    3   (blobo@cooley.com)
                        LILIA R. LOPEZ (299230)
                    4   (llopez@cooley.com)
                        JOSEPH D. MORNIN (307766)
                    5   (jmornin@cooley.com)
                        101 California Street, 5th Floor
                    6   San Francisco, California 94111-5800
                        Telephone:     +1 415 693 2000
                    7   Facsimile:     +1 415 693 2222
                    8   Attorneys for Defendant
                        LINKEDIN CORPORATION
                    9

                   10                                   UNITED STATES DISTRICT COURT

                   11                              NORTHERN DISTRICT OF CALIFORNIA

                   12                                          SAN JOSE DIVISION

                   13

                   14   ADAM BAUER, on behalf of himself and all              Case No. 5:20-cv-04599-SVK
                        others similarly situated,
                   15                                                         NOTICE OF APPEARANCE OF MATTHEW D.
                                           Plaintiff,                         BROWN AS COUNSEL FOR DEFENDANT
                   16                                                         LINKEDIN CORPORATION
                               v.
                   17
                        LINKEDIN CORPORATION,
                   18
                                           Defendant.
                   19

                   20

                   21          TO THE CLERK, ALL PARTIES AND ALL COUNSEL OF RECORD:

                   22          Defendant LinkedIn Corporation (“LinkedIn”) notifies the court and all parties that

                   23   Matthew D. Brown of the law firm of Cooley LLP hereby appears as LinkedIn’s counsel of record

                   24   in this action. He is admitted to practice in California and before this Court. His address, telephone

                   25   number, facsimile number and e-mail address are as follows:

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                       NOTICE OF APPEARANCE OF MATTHEW D.
                                                                                             BROWN (NO. 5:20-CV-04599-SVK)
                            Case 5:20-cv-04599-SVK Document 9 Filed 08/03/20 Page 2 of 2



                    1                           Matthew D. Brown
                                                Cooley LLP
                    2                           101 California Street, 5th Floor
                                                San Francisco, CA 94111-5800
                    3                           Telephone:     (415) 693-2000
                                                Facsimile:     (415) 693-2222
                    4                           E-mail:        brownmd@cooley.com
                    5            Please serve said counsel with all pleadings, notices and other filings in this action.
                    6   Dated: August 3, 2020                                  COOLEY LLP
                    7

                    8                                                          By:           /s/ Matthew D. Brown
                                                                                     Matthew D. Brown
                    9
                                                                               Attorneys for Defendant
                   10                                                          LINKEDIN CORPORATION
                   11
                        231073729 v1
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                          NOTICE OF APPEARANCE OF MATTHEW D.
 SAN FRANCISCO                                                             2                    BROWN (NO. 5:20-CV-04599-SVK)
